Citation Nr: 0920565	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  04-39 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had honorable active service from September 1946 
to August 1947 and from December 1950 to September 1952.  He 
also enlisted in January 1955, but his discharge in April 
1956 was other than honorable. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied a request to reopen a claim 
of entitlement to service connection for headaches, and 
denied claims of entitlement to service connection for 
arthritis of the cervical spine and sleep problems.

In a January 2009 statement, the Veteran referred to 
additional issues.  These matters are referred to the agency 
of original jurisdiction.

In September 2006, the Board remanded the Veteran's appeal 
for additional development.  The case has now been returned 
to the Board for further appellate consideration.  Although 
the development directed by the September 2006 remand appears 
to have been completed, for the reasons stated below the 
appeal must again be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

In the records before the Board, it is not clear who the 
representative is concerning the issues on appeal herein.  
Originally, the Veteran was represented by Oklahoma 
Department of Veterans Affairs.  He subsequently appointed 
Disabled American Veterans as his representative, but it is 
not clear which organization represents him on the appellate 
issues.  This should be clarified.

The record reflects that the Veteran initially requested a 
hearing before the Board as part of his November 2004 VA Form 
9 (Appeal to the Board), and reiterated that request in March 
2005.  He subsequently withdrew his request for a Board 
hearing in September 2005.  However, while this case was on 
remand he submitted a new VA Form 9 in August 2008 in which 
he indicated that he desired a Board hearing at the local VA 
office (i.e., a Travel Board or videoconference hearing).  
Although an attached statement from his accredited 
representative included a reference to his claim of service 
connection for post-traumatic stress disorder (PTSD) which is 
not one of the current appellate issues, the Board cannot 
ignore his current request for a Board hearing.

Travel Board and videoconference hearings are scheduled by 
the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  Accordingly, 
this case is REMANDED for the following:

1.  The RO/AMC should take appropriate 
action to clarify the Veteran's 
representative for the issues on appeal 
herein.  A VA Form 646, or equivalent, 
should be obtained from the appropriate 
representative and added to the claims 
folder.

2.  After clarifying whether the Veteran 
wants a hearing in connection with the 
current appeal, and, if so, whether a 
Travel Board or videoconference hearing, 
the RO/AMC should take appropriate steps 
in order to schedule the Veteran for a 
personal hearing with a Veterans Law 
Judge of the Board in accordance with his 
wishes.  The Veteran should be notified 
in writing of the date, time and location 
of the hearing.

3.  After the hearing is conducted, or if 
the Veteran withdraws the hearing request 
or fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board, in accordance with 
appellate procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the Veteran 
due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

